DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1,4,11,12 and 13 have been amended. 
Claims 1,4-10 and 11-14 are pending and examined as follows: 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 13 has the limitation “includes either or both magnets and mounting clips” which renders the claim indefinite. The term “either or both” does not give a definite requirement of what will read on the claim. The combination of “either or both” in combination with “magnets and mounting clips” is  unclear and does not define what combination of magnets and mounting clips is need to meet the claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,226,451) in view of Jursich et al (US 4,810,854) and Tsai (US 6,135,427).

With regards to claim 1, Wong discloses an air humidifying system (humidifier 100, Fig. 1), wherein the air humidifying system comprises a vapor blower assembly (steam generator 400, Fig. 1),
wherein the vapor blower assembly comprises a steam tower assembly {chimney 430, Fig. 1), wherein the steam tower assembly comprises a steam tower (chimney 430, Fig. 1);
an outlet grill as seen below:

    PNG
    media_image1.png
    180
    386
    media_image1.png
    Greyscale


a fan (turbine fan 600, Fig. 1); a duct (chimney body 432, Fig. 1);
a trough assembly, wherein the trough assembly comprises: a water trough inlet (collar 320, Fig. 1), a water trough channel (central part 422, Fig. 1), and a trough reservoir(path 420, Fig. 1);
a water heating assembly (chamber 410, Fig. 1), wherein the water heating assembly is comprised of a boiler pod (chamber 410, Fig. 1), a boiler pod cover (upper wall 510, Fig. 1), a bonnet (internal sleeve 520, Fig. 1); wherein the boiler pod (chamber 410, Fig. 1) is secured above the trough reservoir (part of chamber 410 is above the trough which includes path 420, Fig. 1);
a base assembly (base 200, Fig. 1), wherein the base assembly supports the water tank assembly and the vapor blower assembly (Fig. 1).
Wong does not disclose a control surface, wherein the control surface comprises a control panel to allow a user to control the operation of the humidifier; and a boiler pod; a vapor cup assembly, 
Jursich et al teaches disclose a control surface (reset button 52a,front control knob 114 and slide control 116, Fig. 1), wherein the control surface comprises a control panel to allow a user to control the operation of the humidifier (slide control 116 which permits the operator to select between a high or low input to the heating element 46 and an off position, col 7, lines 53-60); and a boiler pod gasket (sealing gasket 44, Fig. 6); a vapor cup assembly (nozzle 88, Fig. 4), wherein the vapor cup assembly comprises a vapor cup (cylindrical portion 98, Fig. 4), a vapor cap (angled wall 102, Fig. 4) and a vapor cup vent (made by inner walls 94a, Fig. 4); a water tank assembly (water reservoir 24, Fig. 1), wherein the water tank assembly comprises a tank handle (handle 28, Fig. 1), a tank top (top of water reservoir 24, Fig. 1), a valve gasket (closure member 32b, Fig. 2), a spring (spring 32e, Fig. 2), and a plunger (valve stem 32c,
Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the humidifier of Wong with the control surface, boiler pod gasket, vapor cup assembly and water tank assembly of Jurisch et al in order to provide an efficient and compact humidifier.
Wong does not teach where the base assembly further includes a supporting base and base cover, wherein the base cover includes mounting clips for the securing the base cover to the supporting base. 
Tsai teaches where the base assembly (main body 1, Fig. 1) further includes a supporting base (main body 1, Fig. 1) and base cover (covering member 14, Fig. 1), wherein the base cover includes magnets for the securing the base cover to the supporting base (magnet 141 and magnetic switch 425 which together are interpreted as a mounting clip, Fig. 3). 

With regards to claim 2, Jurisch et al teaches wherein the base assembly is comprised of a tank support rod for supporting the water tank assembly (ledge 22a within the lower portion of base 22 that supports water reservoir 24, Fig. 7).
With regards to claim 4, Tsai teaches wherein the base cover (covering member 14, Fig. 1), is removably secured to the supporting base (main body 1, Fig. 1) by magnets (magnet 141 and magnetic switch 425, Fig. 3). 
With regards to claim 5, Tsai wherein the base cover (covering member 14, Fig. 1) is in contact with the water tank assembly (bottles 3, Fig. 3) and the vapor blower assembly (vapor assembly of Wong and Jurisch et al). 
With regards to claim 6, Wong teaches wherein the boiler pod (chamber 410, Fig. 1) is configured to heat water supplied to the trough reservoir to create water vapor (path 420, Fig. 1). 
With regards to claim 7, Wong teaches wherein the fan (turbine fan 600, Fig. 1) is configured to direct an air stream though the duct (chimney body 432, Fig. 1) so that the air stream and the water vapor are carried through the outlet grill as seen below:

    PNG
    media_image1.png
    180
    386
    media_image1.png
    Greyscale


With regards to claim 8, Wong teaches wherein the water tank assembly (water tank 300, Fig. 1) is configured to release water into the trough inlet (collar 320, Fig. 1). 
With regards to claim 9, Wong teaches wherein the trough inlet (collar 320, Fig. 1) is configured to direct the released water to the trough reservoir (path 420, Fig. 1) via the water trough channel (central part 422, Fig. 1). 
With regards to claim 10, Jurisch et al teaches wherein the boiler pod (boiler cup 36, Fig. 6) is comprised of a rounded outer surface (cup 36 included cylindrical side walls 36b, Fig. 7).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,226,451) in view of Jursich et al (US 4,810,854).

With regards to claim 11, Wong discloses an air humidifying system for heating a liquid (humidifier 100, Fig. 1), the air humidifying system comprising: 
a vapor blower assembly (steam generator 400, Fig. 1) having a steam tower(chimney 430, Fig. 1), an outlet (top of chimney 430, Fig. 1), internal ducts (chimney body 432, Fig. 1) and a fan (turbine fan 600, Fig. 1);
a trough assembly having a water trough inlet (collar 320, Fig. 1), a water trough channel (central part 422, Fig. 1), and a trough reservoir (path 420, Fig. 1);
a water heating assembly (chamber 410, Fig. 1) having a boiler pod (chamber 410, Fig. 1) having heating elements (heating bar 418,Fig. 1) and water tank (water tank 300, Fig. 1) and a base assembly (base 200, Fig. 1), wherein the base assembly supports the water tank assembly and the vapor blower assembly (Fig. 1).

Jursich et al teaches the heating elements (heating element 46, Fig. 6) positioned above the trough reservoir for heating liquid in the trough reservoir (heating element 46 is above conduit 58, Fig. 7), the water heating assembly further including a bonnet positioned between the boiler pod and trough assembly (nipple on the bottom wall of cup 36, col 5, lines 1-3), wherein the boiler pod is positioned within the bonnet (boiler cup 36 and nipple are a unit therefore one is positioned in the other, col 5, lines 1-3) and where the bonnet includes holes for permitting liquid in the trough reservoir to pass through the bonnet ,contact the boiler pod and be heated by boiler pod (nipple allows water to go through conduit to be heated by boiler cup 36, col 5, lines 1-10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the humidifier of Wong with the bonnet of Jurisch et al in order to provide an efficient and compact humidifier.  

With regards to claim 12, Wong discloses an air humidifying system for heating liquid and dispensing vaporized liquid into the environment surrounding the air humidifying system (humidifier 100, Fig. 1), the air humidifying system comprising:
a water tank (water tank 300, Fig. 1);
a trough assembly having a water trough inlet (collar 320, Fig. 1) positioned under the water tank (collar 320 is under water 300, Fig. 1), a water trough channel (central part 422, Fig. 1), and a trough reservoir (path 420, Fig. 1);
chimney 430, Fig. 1), an outlet (top of chimney 430, Fig. 1), internal ducts (chimney body 432, Fig. 1), and a fan (turbine fan 600, Fig. 1), a water heating assembly (chamber 410, Fig. 1) having a boiler pod (chamber 410, Fig. 1) having heating elements (heating bar 418, Fig. 1) positioned within a bonnet for heating liquid received in the bonnet from the trough reservoir (heating bar 418 positioned within heating chamber 410 which receives liquid from path 420, Fig. 1); 
a base assembly supporting the water tank on one side of the base assembly and the vapor blower assembly on the other side of the base assembly (base 200 supporting chimney 430 and water tank 300, Fig. 1), the base assembly including a supporting base having the trough assembly positioned therein (base 200 covers collar 320, Fig. 1) 
Wong does not disclose the heating element positioned above the trough reservoir for heating liquid in the trough reservoir and base cover, where at least part of the base cover is positioned between the water tank and the vapor blower assembly and is secured to the top of the supporting base in contact with vapor blower assembly and water tank.
Jursich et al teaches the heating elements (heating element 46, Fig. 6) positioned above the trough reservoir for heating liquid in the trough reservoir (heating element 46 is above conduit 58, Fig. 7) and base cover, where at least part of the base cover is positioned between the water tank and the vapor blower assembly and is secured to the top of the supporting base in contact with vapor blower assembly and water tank as seen below: 

    PNG
    media_image2.png
    388
    862
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the humidifier of Wong with the baser cover of Jurisch et al in order to provide an efficient and compact humidifier.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Jurisch et al as applied to claims 11 and 12 above, and Tsai.

With regards to claim 13, Wong does not teach where the base cover is removable and includes magnets for removably securing the base cover to the supporting base. 
Tsai teaches the base cover (covering member 14, Fig. 1) is removable and includes magnets for removably securing the base cover to the supporting base (magnet 141 magnetic switch 425 which are together considered magnets that secure covering member 14 to body 1, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the base of Wong with the magnets as taught by Tsai in order to provide an enhanced the mechanical connection of a base and base cover to create a watertight construction. 
With regards to claim 14, Tsai teaches where the trough assembly is removable (main body 1 has an annular connecting trench 111which can be removed from covering member 14, Fig. 1)and where the base cover at least partially covers the trough assembly (connecting trench 111 is covered by covering member 14, Fig. 1), whereby the removable base cover allows for the access and removal of the removable trough assembly for cleaning (main body 1 having an annular connecting trench 111 is removable from the covering member 14, Fig. 1).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments: Applicant argues the prior art does not disclose or teach amended claim. 
Examiner’s response: Tsai teaches where the base assembly (main body 1, Fig. 1) further includes a supporting base (main body 1, Fig. 1) and base cover (covering member 14, Fig. 1), wherein the base cover includes magnets for the securing the base cover to the supporting base (magnet 141 and magnetic switch 425 which together are interpreted as a mounting clip, Fig. 3). The magnets act as a clip mechanism to hold the base in place and therefore would constitute a mounting clip. 

Applicant’s arguments: Applicant argues the prior art does not disclose or teach the amended features of claim 11.
Examiner’s response: Jursich et al teaches the heating elements (heating element 46, Fig. 6) positioned above the trough reservoir for heating liquid in the trough reservoir (heating element 46 is above conduit 58, Fig. 7), the water heating assembly further including a bonnet positioned between the boiler pod and trough assembly (nipple on the bottom wall of cup 36, col 5, lines 1-3), wherein the boiler pod is positioned within the bonnet (boiler cup 36 and nipple are a unit therefore one is positioned in the other, col 5, lines 1-3) and where the bonnet includes holes for permitting liquid in the trough reservoir to pass through the bonnet ,contact the boiler pod and be heated by boiler pod (nipple allows water to go through conduit to be heated by boiler cup 36, col 5, lines 1-10).

Applicant’s arguments: Applicant argues the prior art does not disclose or teach the amended features of claim 12.
Examiner’s response: Wong discloses a vapor blower assembly positioned above the trough reservoir having a steam tower (chimney 430, Fig. 1), an outlet (top of chimney 430, Fig. 1), internal ducts (chimney body 432, Fig. 1), and a fan (turbine fan 600, Fig. 1), a water heating assembly (chamber 410, Fig. 1) having a boiler pod (chamber 410, Fig. 1) having heating elements (heating bar 418, Fig. 1) positioned within a bonnet for heating liquid received in the bonnet from the trough reservoir (heating bar 418 positioned within heating chamber 410 which receives liquid from path 420, Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiu et al (US 5,131,070) teaches a portable humidifier having a base cover (bottom plate 31, Fig. 1) and magnet (permanent magnet 73, Fig. 1). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/               Examiner, Art Unit 3761                                                                                                                                                                                         
   /TU B HOANG/   Supervisory Patent Examiner, Art Unit 3761